Rodd Naquin
Clerk of Court

Docket Number: 2022 - KW - 0277

State Of Louisiana
versus
Jacob Zachary King

To: Jacob Zachary King
P.O. Box 888
Jackson, La 70748

Hon. Louis R. Daniel
300 North Boulevard
Suite 9101

Baton Rouge, LA 70801

 

Office Of The Clerk
Court of Appeal, First Circuit

State of Louisiana
www.la-feca.org

Notice of Judgment and Disposition
May 20, 2022

Hillar C. Moore III

EBR District Attorney
222 St. Louis Street
5th Floor

Baton Rouge, LA 70802
lori.olinde@ebrda.org

Post Office Box 4408
Baton Rouge, LA
70821-4408

(225) 382-3000

In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certify that this notice of judgment and
disposition and the attached disposition were transmitted this date to the trial judge or equivalent, all counsel of record,
and all parties not represented by counsel.

As NAQUIN
CLERK OF COURT
STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0277
VERSUS

JACOB ZACHARY KING MAY 20, 2022
In Re: Jacob Zachary King, applying for supervisory writs,

19th Judicial District Court, Parish of East Baton
Rouge, No. 02-18-0316.

 

BEFORE: McDONALD, LANIER, AND WOLFE, JJ.

WRIT DENIED. The records of the East Baton Rouge Parish
Clerk of Court’s Office reflect that a sanity review hearing is
scheduled for relator on January 18, 2023. With regard to
relator’s requests for injunctive relief, it appears relator
sought assistance from this court in the first instance. Relator
should first seek relief in the district court.

JMM
WIL
EW

COURT OF APPEAL, FIRST CIRCUIT

asl

DEPUTY CLERK OF COURT
FOR THE COURT